*283CONCURRING OPINION OP
MR. JUSTICE PRANOO SOTO
I concur in the reversal of the order appealed from, but for different reasons.
The law allows an appeal from an order denying a motion for a new trial. Section 295 of the Code of Civil Procedure, subdivision 3. This appeal is independent of that which can be taken at the same time from a final judgment. Section supra, subdivision 1.
The mere fact of perfecting an appeal in either of the above cases has- the effect of suspending every proceeding in the court below. It is so provided by section 297 of the Code of Civil Procedure, which says:
“Whenever an appeal is perfected, it stays all further proceedings in the court below, upon the judgment or order appealed from, or ujoon the matters embraced thetein; but the court below may proceed upon any other matter embraced in the action, and not affected by the order appealed from.”
This section does not exist in the Code of Civil Procedure of California. So that on the adoption of that Code for Porto Eico on March 1, 1904, said section was introduced as an innovation, deviating from the American practices where the requisite of security is jurisdictional in order to perfect an appeal. That is why there is omitted in section 296 that part thereof where security is required in order to take an appeal. "We can see the difference. Section 940 of the Code of Civil Procedure of California, in force on July 1, 1901, is as follows:
“An appeal is taken by filing with the clerk of the court in which the judgment or order appealed from is entered a notice stating the appeal from the same, or some specific part thereof, and serving a similar notice on the adverse party or his attorney. The order or service is immaterial, but the appeal is ineffectual for any purpose unless within five days after service of the notice of appeal, an undertaking is filed, or a deposit of money is made with the clerk, as hereinafter provided, or the undertaking is waived by the adverse party in writing. If the adverse party has not appeared either in *284person or by attorney, service upon him may be made by delivering a copy of the notice to the clerk of the court from which the appeal is taken.”
Tlie Code of Civil Procedure of Porto Pico provides as follows:
“An appeal is taken by filing with the secretary of the court in which the judgment or order appealed from is entered, a notice stating the appeal from the same, or some specific part thereof, and serving a similar notice on the adverse party, or his attorney.”
The question seems clear. If an appeal from an order denying the motion for a new trial did not produce the effect of staying all proceedings in the court below in connection with the judgment, such an appeal, even though authorized by the code, would only have an academic interest. But it is not so. Here in Porto Pico, having changed the text or fountain from where the law in that respect was copiecf^it is not proper to apply the jurisprudence of California where it seems to be discretional, through the filing of an undertaking, to stay the execution of a judgment where an' appeal has been dismissed, while the motion for a-new trial is pending-on appeal.
In my judgment, the stay is a matter of law. Until the appeal from, the order is dismissed or the refusal of the new trial affirmed, automatically, the execution of the judgment is stayed.